DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
All of the claim limitations of Claim 11 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because it uses/they use a generic placeholder "circuitry configured to" coupled with functional language without reciting sufficient structure to achieve the function. Furthermore, generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. sixth paragraph, claim(s) 11-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.

    
If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011)


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grieves et al. (US 2015/0100537) in view of ALEY et al. (US 2016/0292148).

Regarding claim 1, Grieves teaches a method for processing a query having one or more emojis, the method comprising: 
receiving a query comprising a text portion and an emoji portion ([0028] see “search control … to facilitate user input of character entries ( e.g., letters, numbers, and/or other alphanumeric characters, as well as emoji”; [0032] “user activates a text input control such as a search control”); 
searching a database to identify content items associated with the query based on the text portion and the emoji portion ([0029]-[0030]), wherein the searching based on the emoji portion is based at least in part on matching emojis associated with a content item ([0035], [0062], [0070]); 
retrieving, for each of the content items, an emoji match score based on the emoji portion and a textual match score based on the text portion ([0029], [0043]); 
generating, for each of the content items, a respective aggregate score based on the respective emoji match score and textual match score ([0031] “Word and emoji probabilities and/or other scoring data from multiple dictionaries may be combined in various ways to rank possible candidates (words and emoji) one to another and select at least some of the candidates as being the most likely predictions”, [0065] “Ranking scores may reflect a combination of probabilities and/or other suitable scoring data”, [0085]-[0087]); and 


Grieves teaches ranking candidate items, which reflects probabilities for “possible candidates that most closely match user input”.  Such probability scoring is construed to be “match score”.  However, to further obviate such reasoning, ALEY teaches match score in [0130]-[0131], [0082]-[0084], [0086], [0105].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grieves to include match score as disclosed by ALEY.  Doing so provides a significant performance improvement (ALEY [0095]).

Regarding claim 11, Grieves teaches a system for processing a query having one or more emojis, the system comprising: communications circuitry configured to: 
receive a query comprising a text portion and an emoji portion; and 
control circuitry configured to: search a database to identify content items associated with the query based on the text portion and the emoji portion, wherein searching based on the emoji portion is based at least in part on matching emojis associated with a content item; 
retrieve, for each of the content items, an emoji match score based on the emoji portion and a textual match score based on the text portion; 
generate, for each of the content items, a respective aggregate score based on the respective emoji match score and textual match score; and generate for display representations of the content items ordered according to the respective aggregate scores.
Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.


translating the emoji portion into text (Grieves [0021] “mapping table that maps a plurality of emoji to corresponding words and phrases”, [0029], [0060], ALEY [0042]); 
retrieving, for each of the content items, a second textual match score based on the translated emoji portion (ALEY [0130]-[0131], [0082]-[0084], [0086], [0105]); and 
generating, for each of the content items, a second respective aggregate score based on the respective aggregate score and second textual match score (Grieves [0031], [0065], [0085]-[0087], [0091]-[0092], [0095], ALEY [0088]-[0089], [0091], [0109], [0113]).

Regarding claims 3 and 13, Grieves as modified teaches the method and the system, wherein, for each content item, the respective aggregate score and second textual match score contributes differently to the second respective aggregate score (Grieves [0031], [0065], [0085]-[0087], ALEY [0088]-[0089], [0091], [0109], [0113], [0121]).

Regarding claims 4 and 14, Grieves as modified teaches the method and the system, wherein the emoji portion comprises a first emoji and a second emoji, and wherein generating for display the representations of the content items ordered according to the respective aggregate scores comprises: 
generating for display a first representation of a content item based on the first emoji having more weight than the second emoji (Grieves [0084]-[0085], ALEY [0080-[0084]); and 
generating for display a second representation of a content item based on the second emoji having more weight than the first emoji (Grieves [0091]-[0092], [0095], ALEY [0086]-[0088], [0095]).



Regarding claims 6 and 16, Grieves as modified teaches the method and the system, wherein the content items comprise portions, and wherein searching the database to identify content items associated with the query comprises searching the database to identify portions of content items associated with the query based on the text portion and the emoji portion (Grieves [0029]-[0030], ALEY [0061], [0080]).

Regarding claims 7 and 17, Grieves as modified teaches the method and the system, wherein the portions of the content items are associated with genres (Grieves [0073]-[0075]).

Regarding claims 8 and 18, Grieves as modified teaches the method and the system, wherein the matching emojis associated with the content item is based on at least one of a quantity and a frequency of an emoji associated with the content item (Grieves [0043], [0062], [0087], [0092], ALEY [0049]-[0050]).

Regarding claims 9 and 19, Grieves as modified teaches the method and the system, wherein the representations are displayed on a remote device (Grieves [0112], [0117], ALEY [0117]).



Alternative Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 11 is/are alternatively rejected under 35 U.S.C. 102(a)(2) as being anticipated by ALEY et al (US 2016/0292148).

Regarding claims 1 and 11, ALEY teaches a method and a system for processing a query having one or more emojis, the method comprising: 
receiving a query comprising a text portion and an emoji portion ([0129]); 
searching a database to identify content items associated with the query based on the text portion and the emoji portion ([0080]), wherein the searching based on the emoji portion is based at least in part on matching emojis associated with a content item ([0130]-[0131]); 
retrieving, for each of the content items, an emoji match score based on the emoji portion and a textual match score based on the text portion ([0130]-[0131], [0082]-[0084], [0086], [0105]); 
generating, for each of the content items, a respective aggregate score based on the respective emoji match score and textual match score ([0088]-[0089], [0091], [0095], [0109], [0113]); and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        March 9, 2022